
	
		II
		110th CONGRESS
		1st Session
		S. 920
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 20, 2007
			Mr. Reed (for himself
			 and Mr. Whitehouse) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide wage parity for certain
		  prevailing rate employees in Rhode Island.
	
	
		1.Short titleThis Act may be cited as the
			 Rhode Island Federal Worker Fairness
			 Act of 2007.
		2.Wage parity for certain prevailing rate
			 employees in Rhode IslandThe
			 wage schedules and rates applicable to prevailing rate employees (as defined in
			 section 5342 of title 5, United States Code) in the Narragansett Bay, Rhode
			 Island, wage area shall be the same as the wage schedules and rates applicable
			 to prevailing rate employees in the Boston, Massachusetts, wage area.
		3.Effective
			 dateSection 2 shall take
			 effect beginning with the first pay period beginning on or after the date of
			 enactment of this Act.
		
